PER CURIAM
Appellant seeks reversal of an order committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. In her second assignment of error, she contends that the state failed to prove, by clear and convincing evidence, that, as the result of a mental disorder, she is dangerous to herself or others. ORS 426.005(l)(e)(A). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the order should be reversed. We agree, accept the state’s concession, and reverse on that basis. Accordingly, we do not address appellant’s other assignment of error, in which she argues that the trial court erred in not advising her of all of the potential consequences of the civil commitment proceeding as required by ORS 426.100(1).
Reversed.